FILED
                            NOT FOR PUBLICATION
                                                                           AUG 01 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10311

               Plaintiff - Appellee,             D.C. No. 1:07-cr-00552-SOM

 v.
                                                 MEMORANDUM*
SHERI LYNN BULACAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, District Judge, Presiding

                              Submitted July 29, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Sheri Lynn Bulacan appeals pro se from the district court’s order denying

her motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has authority to reduce a sentence under section 3582(c)(2), see United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Bulacan contends that the district court erred in concluding that she is

ineligible for a sentence reduction under Amendment 782 to the Guidelines. She

argues that she is eligible for a reduction because, at her original sentencing, the

district court did not adopt a specific drug quantity and reduced her sentence based

on substantial assistance. We disagree. The record reflects that the court adopted

the drug quantity calculated in the presentence report, which was based on

Bulacan’s stipulations in her plea agreement.1 Because Amendment 782 did not

lower the base offense level associated with that drug quantity, the district court

correctly concluded that Bulacan is ineligible for a sentence reduction, regardless

of her substantial assistance. See 18 U.S.C. § 3582(c)(2); U.S.S.G. §

1B1.10(a)(2)(B), (b)(2)(B); Leniear, 574 F.3d at 673-74.

      AFFIRMED.




      1
        Given that there is no dispute over the drug quantity that was used at
sentencing, we also reject Bulacan’s claim that she was entitled to appointed
counsel and a hearing on that question in the district court.

                                           2                                     15-10311